Title: To George Washington from William Livingston, 10 February 1777
From: Livingston, William
To: Washington, George



Sir
Haddonfield [N.J.] 10 February 1777

Your Favour of the 3d Instant, I received this Day, and am greatly obliged to you for the Intelligence it contains. We are exceedingly anxtious in this solitary Retirement to hear from head Quarters as often

as possible: And any Accounts of the spirited behaviour of our Troops, affect us with unspeakable Pleasure—What Pity it is that any of our Officers should be so unacquainted with themselves as in the Day of Trial to reflect Dishonour on their Country; & furnish the Enemies of it, with occasion to triumph. But as lucrative and self-interested Motives have ever sway’d the Majority of Mankind, it would be more than our Proportion to have every Individual in our Service, actuated by the pure Principles of Patriotism—With respect to a certain Expedition, I confess, tho’ greatly chagrin’d, I am not disappointed; as I never entertained any Expectations of it, after I heard under whose immediate Direction it was to be conducted.
I am happy to find that our militia in these parts are lately turning out in great Numbers; & I hope they will before long retrieve the Honour they have lost by their late Backwardness; tho’ that in reality is rather to be imputed to their officers than themselves. We are exceedingly ill provided with Arms, in which our State has been but too deficient, tho’ I have often urged our Assembly to make provision for importing them without depending for so essential an Article, on any of their Neighbours.
I take the Liberty to inclose your Excellency the Representation of a joint meeting of the Council and Assembly of this State respecting the Rank of the Officers of the four Battalions raising in this State for the Service of the united States; and shall be obliged to your Excellency for your Answer on the Subject as soon as your Leisure will permit. I am Dr Sir with great Respect your most obedient & humble Servt

Wil: Livingston


P.S. As I transmitted my Letter of the 6th Instant by a private Conveyance; lest it should miscarry, I take the Liberty of troubling your Excellency with a Copy.

